Title: From Alexander Hamilton to Otho H. Williams, 20 April 1791
From: Hamilton, Alexander
To: Williams, Otho H.


Treasury Department,20 April 1791.
Sir,
The remarks you propose to make upon the coasting law will be very acceptable, as the new bill stands postponed ‘till the next Session of Congress. I shall at all times wish for such observations as may occur to the Collectors on the Subject of the Revenue & Trade laws.
I am of opinion that a consular certificate will not justify you, in paying a drawback.
The Agents for Mr. Stephen Zacharie were put into the way of procuring a legal bill of sale for the Brigantine Hope, as I presume you were informed by them.
I am, sir,   Your Obedt. Servant.
Alexander Hamilton
Otho H Williams Esqr.
